DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2021 has been entered.







Response to Amendment
Received 03/22/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 10, and 16 have been amended.
		

Response to Arguments
Received 03/22/2021

Regarding independent claim(s) 1, 10, and 16:

Applicant’s arguments (Remarks, Page 13: ¶ 4 to Page 15: ¶ 1), filed 03/22/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Wherein, Poulos et al. (US Patent No. 10007352 B2), Yonezawa et al. (US Patent No. 7427996 B2), Sagawa (US PGPUB No. 20090080744 A1), and Geisner et al. (US PGPUB No. 20130083011 A1) fail to teach the amended subject matter of a “state time established via a chronometer”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 17: ¶ 2), filed 03/22/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Wherein, applied prior art fails to teach the amended subject matter of a “state time established via a chronometer”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 18: ¶ 1-2), filed 03/22/2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Wherein, applied prior art fails to teach the amended subject matter of a “state time established via a chronometer”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.



Regarding dependent claims 2-9, 11-15, and 17-20:

Applicant’s arguments (Remarks Page 15: ¶ 2, Page 17: ¶ 3, and Page 18: ¶ 3), filed 03/22/2021, with respect to the rejection(s) of claim(s) 2-9, 11-15, and 17-19 under 35 U.S.C § 103(a) have been fully considered and are persuasive due the dependency 



Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim 1:

Applicant argues (Remarks, Page 12, ¶ 2 and Page 13, ¶ 2-3), that “The advisory action asserts that Poulos teaches ‘the second visual appearance at the second state time [is] indicative of a user change to a physical structure of the augmented reality object between the first state time and the second state time,’ as recited in claim 1. (See second continuation sheet) Specifically, the advisory action points to FIGs. 11-12 and col. 7 In. 21 to col. 8 In. 6. (Id.) The advisory action reasons that ‘a user change to a physical structure’ is encompassed within ‘a user manipulation,’ and thus, where user manipulation is taught, so is ‘a user change to a physical structure.’ (See, i.e., bottom of first continuation sheet) However, this kind of abstraction is inappropriate given the dearth of evidence for ‘a user change to a physical structure’ in the cited references. Thus, Poulos, and indeed none of the other cited references describe this feature.
(and)
Regarding claim 1, the advisory action distills ‘a user change to a physical structure’ from ‘a user manipulation,’ essentially asserting that the ‘gist’ or ‘thrust’ of claim 1 is ‘a user manipulation.’ (See, i.e., bottom of first page of the Continuation Sheet) The rules of patent examination prohibit this. (See, i.e., MPEP 2131.02(H)) And, while it is permissible to consider what is suggested by the cited references, there is absolutely no suggestion in Poulos of ‘a user change to a physical structure,’ as recited in claim 1. For example, Poulos refers throughout the disclosure to the “state” of a virtual object. But the only example of ‘state’ provided is the spatial position of the virtual object. (See, e.g., col. 6 Ins. 28-53; see, also, FIGs. 11-12) There is no indication in Poulos that ‘a user change to a physical structure of the augmented reality object’ was within the realm of ordinary skill in the art.
Furthermore, none of the other cited references even hint at ‘a user change to a physical structure of the augmented reality object,’ as recited in claim 1. (See infra) This not known in the prior art to concurrently display ‘a first augmented reality image of the augmented reality object comprising the first visual appearance at the first state time’ and ‘a second augmented reality image of the augmented reality object comprising the second visual appearance at the second state time indicative of a user change to a physical structure of the augmented reality object between the first state time and the second state time,’ as recited in claim 1. Thus, the combination of cited references fail to render claim 1 obvious.”
The Examiner disagrees. Wherein, “a user change to a physical structure” (claim 1) is further limiting than “a user manipulation” (claim 16), and thus addressing the subject matter of the “a user change to a physical structure” in turn addresses the subject matter of  “a user manipulation”. and wherein, Poulos et al. teaches a second augmented reality image of the augmented reality object comprising the second visual appearance at the second state time indicative of a user change to a physical structure of the augmented reality object between the first state time and the second state time (Poulos; a 2nd AR image of the AR object comprising the 2nd visual appearance at the 2nd image frame (i.e. state time, snapshot) indicative of a user change to a physical structure of the AR object between the 1st image frame (i.e. state time, snapshot) and the 2nd image frame (i.e. state time, snapshot) [Col. 7, lines 21 to Col. 8, lines 6], as illustrated within Figs. 11-12). Moreover, Poulos et al. teaches a second augmented reality image of the augmented reality object comprising the second visual appearance at the second state time indicative of a user change to a physical structure of the augmented reality object between the first state time and the second state time (Poulos; a 2nd AR image of the AR object comprising the 2nd visual appearance at the 2nd image frame (i.e. state time, snapshot) indicative of a user change to a physical structure of the AR object between the 1st image frame (i.e. state time, snapshot) and the 2nd image frame (i.e. state time, snapshot) [Col. 7, lines 21 to Col. 8, lines 6], as illustrated within Figs. 11-12). Additionally, Applicant fails to view the prior art teachings within pages 17-18 and pages 33-34 of the Office Action (on 12/16/2020) regarding subject matter mappings in relation with claims 1, 10, and 16 and the above argued subject matter.
Therefore, Applicant arguments above failed to be persuasive.

	
Regarding independent claim 10:

Applicant argues (Remarks, Page 16, ¶ 2 and Page 13, ¶ 2-3), that “Regarding Sagawa, the advisory action asserts that Sagawa teaches concurrently displaying ‘a first image of the first state of the first object and a second image of the second state of the second object at an output time’ by pointing to Sagawa FIG. 9 and paragraphs [0077]-[0079]. (Office action, page 31) However, Sagawa does not teach this. Rather, Sagawa describes displaying a past and present image of the same object side-by-side. Indeed, Sagawa teaches away from displaying two different objects from two different state times. Doing so would undermine the express purpose stated in Sagawa, which is to illustrate the progression of an illness. (See, e.g., para. [0005]) Thus, not only does Sagawa fail to describe the feature as asserted in the Office action, but Sagawa teaches away from ‘concurrently displaying, at a display device: a first augmented reality image of the first state of the first augmented reality object; and a second augmented reality image of the second state of the second augmented reality object at an output time,’ as recited in claim 1.
The advisory action does not provide any additional statements or rationales based on other references regarding the claim feature discussed in the previous paragraph. Accordingly, the Applicant maintains the arguments stated in previous Office action responses regarding this feature and the other references. (See, e.g., Response filed 02/16/2021, pages 12-14)”.
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Wherein, Sagawa (US PGPUB No. 20090080744 A1) teaches concurrently display (Sagawa; concurrently display [¶ 0077-0079], as illustrated within Fig. 9; wherein, present data/image 62 is displayed concurrently with past data/image 66), at a display device at an output time (Sagawa; concurrently display, as addressed above, at an image display screen 70 (i.e. display device) [¶ 0079] at an output time [¶ 0015-0017]; wherein, output time corresponds to the moment of output (i.e. present time)): a first image of the first object with the first spatial arrangement with respect to the second object (Sagawa; concurrently display a 1st image of the 1st object with the 1st spatial arrangement with respect to the 2nd object [¶ 0077-0079] as illustrated within Fig. 9, at a display device at an image display screen 70 (i.e. display device), as addressed above; wherein, spatial arrangement corresponds to area of interest); and a second image of first object with the second spatial arrangement with respect to the second object (Sagawa; concurrently display a 2nd image of 1st object with the 2nd spatial arrangement with respect to the 2nd object [¶ 0077-0079], as illustrated within Fig. 9, at a display device at an image display screen 70 (i.e. display device), as addressed above; wherein, spatial arrangement corresponds to area of interest). And wherein, Sagawa teaches a first state time (Sagawa; the recorded/captured data (i.e. 1st state) comprises a 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]); as well as a second state time (Sagawa; the another recorded/captured data (i.e. 2nd state) comprises a 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]), wherein the second state time is different from the first state time (Sagawa; the 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence) is different from the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0078-0079]; wherein, a past time is different from a present time). Although, Sagawa fails to teach that output or object/image data corresponds to an augmented media form, the prior art of Yonezawa et al. (US Patent No. 7427996 B2), Geisner et al. (US PGPUB No. 20130083011 A1), and Poulos et al. within the combination teaches media in the form of augmented reality objects/images.
In response to Applicant's argument that the teachings of Sagawa are technologically incompatible, according to the MPEP 2123: 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

And, according to MPEP 2131.05:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
Wherein, non-analogous or disparaging prior art, such that less than optimal results does not teach away.
Furthermore, a combination of references that embodied a less than optional result, does not imply teaching away [MPEP 2123], in addition a reference would have to explicitly state that a feature or element was not to be used or performed in order to teach away [MPEP: 2131.05 and 2145(X.D.2)]).
The
refore, Applicant arguments above failed to be persuasive.




Regarding independent claim 16:

Applicant argues (Remarks, Page 16, ¶ 2 and Page 13, ¶ 2-3), that “The advisory action implies that the general disclosures in the cited references of displaying image media is sufficient to render claim 16 obvious without ‘a further spatial arrangement that is unique to augmented data that would give it more considerable weight than a genera media object/image to be outputted.’ (Sixth continuation sheet) As discussed above regarding claim 1, such distilling of the claims to a general ‘gist’ or ‘thrust’ is inappropriate. In this case, asserting that general descriptions of object/image media is sufficient to read on the specific features of claim 16 ignores those features and the context of those features in the claim as a whole. Accordingly, the applicant respectfully requests claim 16 be examined for what it says, not simply the ‘gist’ or ‘thrust’ of what is says.”
The Examiner disagrees. Applicant fails to view the Examiner’s reply correctly, wherein the Examiner indicated failed limitations in the claimed invention that, if incorporated by amendment, would differentiate from the applied prior art.  








EXAMINER’S AMENDMENT

Claims 1-20 are allowed.
	Claims 1, 10, and 16 are amended.

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Devin Miller on May 6, 2021.

Amended claims 1, 10, and 16 are as follows:



AMENDMENTS TO THE CLAIMS:


1. (Currently Amended) A method comprising:
establishing, by a processor, a first data entity, wherein:
the first data entity is an augmented reality object in an augmented reality environment; and
establishing, by the processor, a first state in the augmented reality environment for the first data entity, wherein the first state comprises:
a first state time;
a first three-dimensional (3D) model of the augmented reality object defining a first geometry of the augmented reality object; and
a first mass of the augmented reality object;
establishing a second state for the first data entity, the second state being distinct from the first state, wherein:
the second state comprises:
;
a second 3D model of the augmented reality object defining a second geometry of the augmented reality object; and
a second mass of the augmented reality object;
the first state time is different from the second state time; and
the augmented reality object visually changes from a first visual appearance at the first state time to a second visual appearance at the second state time;
storing the first data entity, the first state, and the second state at a storage device; and
concurrently displaying, at a display device at an output time:
a first augmented reality image of the augmented reality object comprising the first geometry and the first mass at the first state time; and
a second augmented reality image of the augmented reality object comprising the second geometry and the second mass at the second state time indicative of a user change


establishing, by a processor, a first data entity, wherein the first data entity corresponds to a first real-world object in a first augmented reality environment;
establishing, by the processor, a for the first data entity is at a first state time;
establishing, by the processor, a second data entity, wherein the second data entity corresponds to a second real-world object in a second augmented reality environment that is different from the first augmented reality environment, the second data entity being distinct from the first data entity;
establishing, by the processor, a for the second data entity being distinct from the for the first data entity, wherein the for the second data entity is at a second state time that is different from the first state time, wherein the state for the first data entity or the state for the second data entity comprises an olfactory state, a two-dimensional (2D) model, a three-dimensional (3D) model, text, numerical data, an environmental condition, an animation, a resolution, a frame rate, a bit depth, a sampling rate, a color, a color distribution, a spectral signature, a brightness, a brightness distribution, a reflectivity, a transmissivity, an absorptivity, a surface texture, a geometry, a mobility, a motion, a velocity, an acceleration, a temperature, a temperature distribution, a composition, a chemical concentration, an electrical potential, an electrical current, a mass, a mass distribution, a density, a density distribution, a price, a quantity, nutritional information, a presence, or a visibility;
 for the first data entity, and the for the second data entity; and
concurrently displaying, at a display device at an output time:
a first augmented reality image of the first real-world object in the state for the first data entity, wherein: 
the first augmented reality image comprising a first geometry and a first mass at a first state time; and
the first augmented reality image illustrates a change in a spatial position of the first real-world object; and
a second augmented reality image of the second real-world object in the state for the second data entity, wherein:
the second augmented reality image illustrates a change in spatial position of the second real-world object; and
the second augmented reality image comprising a second geometry and a second mass at a second state time indicative of a user change between the first state time and the second state time; and
the output time being different from the first state time and the second state time.


a data storage device operable to store data; and
a processing device coupled to the data storage device, wherein the processing device is configured to:
establish:
a first data entity, wherein the first data entity is a first augmented reality object corresponding to a first physical object in an augmented reality environment;
a second data entity, wherein the second data entity is a second augmented reality object corresponding to a second physical object in the augmented reality environment;
establish:
a first state for the first data entity, wherein the first state comprises:
a first state time
a first state property corresponding to the first data entity at the first state time, wherein the first state property comprises a first orientation of the first data entity with respect to the second data entity in the augmented reality environment; and
a second state for the first data entity, the second state being distinct from the first state, wherein:
the second state comprises:
a second state time
a second state property corresponding to the second data entity at the first state time, wherein the second state property comprises a second orientation of the first data entity with respect to the second data entity in the augmented reality environment; and
the first orientation at the first state time changes to the second orientation at the second state time;
store the first data entity, the second data entity, the first state, and the second state at the data storage device;
concurrently display, at a display device at an output time:
the second augmented reality object;
a first augmented reality image of the first augmented reality object with the first orientation with respect to the second augmented , wherein the first augmented reality image of the first augmented reality object comprising a first geometry and a first mass; and
a second augmented image of the first augmented reality object with the second orientation with respect to the second augmented reality object depicting a change in orientation of the first augmented reality object with respect to the second augmented reality object as a result of a user manipulation of at least one of the first augmented reality object or the second augmented reality object, wherein: 
the second augmented image comprises a second geometry and a second mass at a second state time indicative of a user change between the first state time and the second state time; and
the output time is different from the first state time and the second state time.



Allowable Subject Matter

Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 


(claim 1)
the first data entity is an augmented reality object in an augmented reality environment; and
establishing, by the processor, a first state in the augmented reality environment for the first data entity, wherein the first state comprises:
a first state time;
a first three-dimensional (3D) model of the augmented reality object defining a first geometry of the augmented reality object; and
a first mass of the augmented reality object;
establishing a second state for the first data entity, the second state being distinct from the first state, wherein:
the second state comprises:
a second state time; and
a second 3D model of the augmented reality object defining a second geometry of the augmented reality object; and
a second mass of the augmented reality object;
the first state time is different from the second state time; and

storing the first data entity, the first state, and the second state at a storage device; and
concurrently displaying, at a display device at an output time:
a first augmented reality image of the augmented reality object comprising the first geometry and the first mass at the first state time; and
a second augmented reality image of the augmented reality object comprising the second geometry and the second mass at the second state time indicative of a user change between the first state time and the second state time, wherein the output time is different from the first state time and the second state time.

(claim 10)
establishing, by the processor, a state for the first data entity, wherein the state for the first data entity is at a first state time;
establishing, by the processor, a second data entity, wherein the second data entity corresponds to a second real-world object in a second augmented reality environment that is different from the first augmented reality environment, the second data entity being distinct from the first data entity;
establishing, by the processor, a state for the second data entity, the state for the second data entity being distinct from the state for the first data entity, wherein the state 
storing, at a storage device, the first data entity, the second data entity, the state for the first data entity, and the state for the second data entity; and
concurrently displaying, at a display device at an output time:
a first augmented reality image of the first real-world object in the state for the first data entity, wherein:
the first augmented reality image comprising a first geometry and a first mass at a first state time; and
the first augmented reality image illustrates a change in a spatial position of the first real-world object; and
a second augmented reality image of the second real-world object in the state for the second data entity, wherein:
the second augmented reality image illustrates a change in spatial position of the second real-world object; and

the output time being different from the first state time and the second state time.

(claim 16)
a first data entity, wherein the first data entity is a first augmented reality object corresponding to a first physical object in an augmented reality environment;
a second data entity, wherein the second data entity is a second augmented reality object corresponding to a second physical object in the augmented reality environment;
establish:
a first state for the first data entity, wherein the first state comprises:
a first state time; and
a first state property corresponding to the first data entity at the first state time, wherein the first state property comprises a first orientation of 
a second state for the first data entity, the second state being distinct from the first state, wherein:
the second state comprises:
a second state time, wherein the second state time is different from the first state time;
a second state property corresponding to the second data entity at the first state time, wherein the second state property comprises a second
the first orientation at the first state time changes to the second
store the first data entity, the second data entity, the first state, and the second state at the data storage device;
concurrently display, at a display device at an output time:
the second augmented reality object;
a first augmented reality image of the first augmented reality object with the first orientation with respect to the second augmented reality object, wherein the first augmented reality image of the first augmented reality object comprising a first geometry and a first mass; and
a second augmented image of the first augmented reality object with the second orientation with respect to the second augmented reality object depicting 
the second augmented image comprises a second geometry and a second mass at a second state time indicative of a user change between the first state time and the second state time; and
the output time is different from the first state time and the second state time.

Wherein:

Claim 1, claim 10, and claim 16 are similar however are not identical, although the subject matter of claim 16 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claims 1 and 10.

Yonezawa et al. (US Patent No. 7427996 B2) teaches a first data entity, wherein the first data entity is a first augmented reality object corresponding to a first physical object in an augmented reality environment; a second data entity, wherein the second data entity is a second augmented reality object corresponding to a second physical object in the augmented reality environment; establish: a first state for the first data entity, wherein the first state comprises: a first state property; and a second state for the first data entity, the second state being distinct from the first state, wherein: the  fails to disclose establish: a first state for the first data entity, wherein the first state comprises: a first state time; and a first state property corresponding to the first data entity at the first state time, wherein the first state property comprises a first orientation of the first data entity with respect to the second data entity in the augmented reality environment; and a second state for the first data entity, the second state being distinct from the first state, wherein: the second state comprises: a second state time, wherein the second state time is different from the first state time; a second state property corresponding to the second data entity at the first state time, wherein the second state property comprises a second orientation of the first data entity with respect to the second data entity in the augmented reality environment; and the first orientation at the first state time changes to the second orientation at the second state time; store the first data entity, the second data entity, the first state, and the second state at the data storage device; concurrently display, at a display device at an output time: the second augmented reality object; a first augmented reality image of the first augmented reality object with the first orientation with respect to the second augmented reality object, wherein the first augmented reality image of the first augmented reality object comprising a first geometry and a first mass; and a second augmented image of the first augmented reality object with the second orientation with respect to the second augmented reality object depicting a change in orientation of the first augmented reality object with respect to the second augmented reality object as a result of a user manipulation of at least one of the first augmented reality object or the second augmented reality object, wherein: the second augmented image comprises a second 
Sagawa (US PGPUB No. 20090080744 A1) teaches a first state for the first data entity, wherein the first state comprises: a first state time; and a first state property corresponding to the first data entity at the first state time; and a second state for the first data entity, the second state being distinct from the first state, wherein: the second state comprises: a second state time, wherein the second state time is different from the first state time; a second state property corresponding to the second data entity at the first state time; and concurrently display, at a display device at an output time. However, Sagawa fails to disclose establish: a first state for the first data entity, wherein the first state comprises: a first state time; and a first state property corresponding to the first data entity at the first state time, wherein the first state property comprises a first orientation of the first data entity with respect to the second data entity in the augmented reality environment; and a second state for the first data entity, the second state being distinct from the first state, wherein: the second state comprises: a second state time, wherein the second state time is different from the first state time; a second state property corresponding to the second data entity at the first state time, wherein the second state property comprises a second orientation of the first data entity with respect to the second data entity in the augmented reality environment; and the first orientation at the first state time changes to the second orientation at the second state time; store the first data entity, the second data entity, the first state, and the second state at the data storage device; concurrently display, at a display device at an output time: the 
Geisner et al. (US PGPUB No. 20130083011 A1) teaches the output time is different from the first state time and the second state time. However, Geisner et al. fails to disclose establish: a first state for the first data entity, wherein the first state comprises: a first state time; and a first state property corresponding to the first data entity at the first state time, wherein the first state property comprises a first orientation of the first data entity with respect to the second data entity in the augmented reality environment; and a second state for the first data entity, the second state being distinct from the first state, wherein: the second state comprises: a second state time, wherein the second state time is different from the first state time; a second state property corresponding to the second data entity at the first state time, wherein the second state property comprises a second orientation of the first data entity with respect to the 
Poulos et al. (US Patent No. 10007352 B2) teaches a second augmented image of the first augmented reality object with the second orientation with respect to the second augmented reality object depicting a change in orientation of the first augmented reality object with respect to the second augmented reality object as a result of a user manipulation of at least one of the first augmented reality object or the second augmented reality object. However, Poulos et al. fails to disclose the first orientation at the first state time changes to the second orientation at the second state time; store the 
As a result of the limitations of independent claims 1, 10, and 16 as well as dependent claims 2-9, 11-15, and 17-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616